Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method of performing patient similarity measurement via a diversity-promoting distance metric learning model, said method comprising: 
receiving, by one or more processors, inputs of the electronic health records (EHRs) of a first patient and a second patient; 
generating, by the one or more processors, an output of a score that indicates the similarity of the first and second patient; and 
calculating, by the one or more processors, uncorrelation between components of inputs of the first patient and inputs of the second patient, 
wherein uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.  
Similar limitations comprise the abstract ideas of Claim 10.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 

The above claims comprise the following additional elements:
In Claim 1: receiving inputs of the electronic health records (EHRs) of a first patient and a second patient; one or more processors;
In Claim 10: receiving inputs of the electronic health records (EHRs) of two patients; one or more processors.
The preambles of both independent claims (“A method of performing patient similarity measurement via a diversity-promoting distance metric learning model” and “A Patient Similarity Measurement (PSM) system comprising: a Diversity-Promoting Distance Metric Learning (DPDML) model”) are generically-recited field of use limitations that are not meaningful. The additional elements in the claims that generically recite receiving inputs of the electronic health records (EHRs) of patients represent mere data gathering, i.e. insignificant represent extra-solution activity to the judicial exception.  According to the October update on 2019 PEG such steps are “performed in order to gather data for the (mental analysis) step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
A limitation “one or more processors” represents a generic computer equipment. This is not a meaningful limitation as recited in generality and not qualified as a particular machine.

However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2, 3, 6-9, 11-12, and 15-18 provide additional features/steps which are part of an expanded abstract idea of the independent claims and, therefore, these claims are also not eligible because these claims do not recite additional elements that reflect a practical application and/or qualified for significantly more for substantially similar reasons as discussed with regards to the independent claims.

Examiner’s Note with regards to Prior Art
With regards to Claims 1 and 10, the closest prior art, Xie and Bhavani, either singularly or in combination, fail to anticipate or render obvious calculating that uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components, in combination with all other limitations in the claims as claimed and defined by applicant.

Response to Arguments
35 U.S.C. 101
7/2022 have been fully considered but they are not persuasive. 
The Applicants argue (p.9): The claims do not recite a mathematical concept.  As an initial matter, Applicant respectfully submits that the claims do not recite an abstract idea that falls within any of the above-enumerated groupings, as alleged. First, the claims do not recite any mathematical concepts because they do not recite any equation or mathematical relationships.
The Examiner submits that calculating “an output of a score that indicates the similarity of the first and second patient” as well as an amended limitation of “calculating … uncorrelation between components of inputs of the first patient and inputs of the second patient, wherein uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components” represent a mathematical grouping limitations, i.e. an abstract idea, as discussed in the specification in [0019-0021], in one example. In another example, in the Applicant Arguments/Remarks (1/10/2022), the Applicant states “the system uses a eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient HER to calculate uncorrelation hence a method of performing patient similarity measurement via a diversity- promoting distance metric learning model is achieved. One improvement caused by the system includes, for example, "calculating, by the one or more processors, uncorrelation between components of inputs of the first patient and inputs of the second patient, wherein uncorrelation is calculated using eigenvalues of component matrices composed from act of calculating using mathematical methods” that fits USPTO approach/guidance of identifying abstract idea of a mathematical grouping (see below). 
According to MPEP 2106.04(a)(1)C: “A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”
The Examiner submits that there is no requirements to expressly “recite any equation or mathematical relationships”.

The Applicants argue (p.9-10): The claims do not recite methods of organizing human activity. 


The Applicants argue (p. 12-13): The claims do not recite mental processes. 
The Examiner agrees. However, the NFOA (10/7/2021) never stated that “mental processes” were recited in the claims.

The Applicants argue (p. 11, 14): the claimed limitations are steps that are necessarily rooted in computer technology… One improvement caused by the system includes, for example, "calculating, by the one or more processors, uncorrelation between components of inputs of the first patient and inputs of the second patient, wherein uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components … Similar to the analysis in Enfish, the inquiry regarding the claims of the present application should be whether the focus of the claims is on the specific asserted improvement in computer capabilities. The answer to this inquiry is clearly "yes." For instance, as recited above in claim 1, the underlying idea recited in the present claims is not merely routine in any computer implementation of an abstract idea. Instead, the claimed features provide a method and system that accurately calculate uncorrelation between components of inputs of the first patient and inputs of the second patient, wherein uncorrelation is calculated using eigenvalues of component matrices composed from the inputs of the first patient EHR and inputs of the second patient EHR, wherein uniformity among the eigenvalues measures uncorrelation between components …
Such features are particular improvements in computer capabilities.
The Examiner submits that using a generic processor does not demonstrate “improvements” related to a computer technology as argued. The Examiner respectfully disagrees. Unlike in Enfish, the computing function of the controller is not improved by this invention because no particular hardware and/or software improvements that would do that were claimed. 
A court decision in Electric Power Group v. Alstom (below) is applicable to the current claims.
The court stated: 
“The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335–36; see Alice, 134 S. Ct. at 2358–59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at
*5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools.”

The Applicants argue (p.16): Applicant's claims are not directed to a judicial exception at least because they recite particular elements that integrate the claims to a practical application, e.g., automation, efficiency, and better and accurate representation of EHR.
However, the Applicants did not present any arguments in support of this statement. The Examiner disagrees with this argument as no additional elements that would demonstrate a practical application is recited.

The Applicants argue (p.17-18): The Claims Recite Significantly More than an Abstract Idea … An inventive concept exists in this non-conventional and non-generic arrangement of allegedly known, conventional pieces. Therefore, the claimed features are tangible improvement to technical problems faced by the field of systems and methods of performing patient similarity measurement via a diversity-promoting distance metric learning model. Specifically, a method and system of performing patient similarity measurement via a Response to Office Action of October 07, 2021 PETUUM-P0006diversity-promoting distance metric learning model provides the inventive concept and is non- conventional.
However, the Applicants did not present any arguments in support of this statement. The Examiner disagrees with this argument as no “Significantly More” additional elements are recited.
The Applicant’s reliance on the requirements of 2019 PEG, such as “adding unconventional steps”, “improvement to a technological field”, and/or “non-conventional and non-generic arrangement of allegedly known, conventional pieces” is not correct because these steps/improvement is demonstrated via additional elements recited in the claims.  However, no such features are recited in the instant claims. No specific arguments are presented to counter the Examiner’s conclusion in the NFOA and this OA.
With regards to the “inventive concept and … non- conventional concept”, the Examiner submits that novelty is a different consideration than eligibility.  According to Synopsys: “a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”

The Applicants argue (p.19): the Office fails to form a prima facie case of subject matter ineligibility because it does not provide any evidence that any limitations are "well-understood, routine and conventional activities previously known in the art." In the recent Memorandum from April 19, 2018, titled "Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility   Decision   (Bernheimer v. HP, Inc.) (hereinafter "Berkheimer Memo"), the USPTO indicated that "[i]n a Step 2B analysis, an additional element   (or   combination    of   elements)   is not well-understood,  routine  or conventional unless the examiner finds, and expressly supports a rejection in writing …
The Examiner respectfully submits that Bernheimer memo only relates to analysis of additional elements. No additional elements except for a functional step of receiving inputs about electronic health records were recited in the NFOA. It is unclear whether the Applicants are concerned and require proof that such generically recited step needs to be proven as a customary and well-understood activity that is shown in multiple references of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Huber Martin et al. (US 2008/0201280) discloses using machine learning to identify similar patients and outcomes.



Andreas G. K. Janecek et al., “On the Relationship Between Feature Selection and Classification Accuracy”, JMLR: Workshop and Conference Proceedings 4, 2008, pp. 90-105, discloses calculations using eigenvalues of component matrices composed from the inputs.

Xu Huang et al., “A Novel similarity measure based on eigenvalue distribution”, Transactions of A. Razmadze Mathematical Institute, 170 (2016), pp.352-262, discloses eigenvalue distribution as a criterion of measuring similarity in a multivariate system.

A. Sharafoddini et al., “Patient Similarity in Prediction Models Based on Health Data: A Scoping Review”, JMIR Med Inform, 2017 Jan-Mar; 5(1), 33 pages, describes computer-based approaches for predicting patients’ future health status based on health data and patient similarity.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863